t c summary opinion united_states tax_court scott w cosby petitioner v commissioner of internal revenue respondent docket no 12019-05s filed date todd c merchant for petitioner laura a mckenna for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the issue for decision is whether petitioner is entitled to an alimony deduction for amounts paid as family support to his former spouse pursuant to the california family code background all of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in fullerton california petitioner’s marriage to michelle lea cosby petitioner’s former spouse was dissolved by judgment dated date the divorce decree which was issued by the superior court of california county of los angeles the divorce court the divorce decree obligates petitioner to pay dollar_figure per month to his former spouse as family support for her and their three children according to the divorce decree petitioner’s obligation to make the family support payments is to continue until further order of the divorce court petitioner began making the family support payments in date during those payments totaled dollar_figure the family support payments as best can be determined from the manner in which the parties have presented this case petitioner and his former spouse did not live together at any time during that year according to the stipulation of facts the terms of the divorce decree were negotiated between petitioner and his former spouse the details of those negotiations however have not been made part of the record the divorce decree does not specifically allocate petitioner’s family support obligation between petitioner’s former spouse and their children while the divorce decree is silent on this matter the term family support by definition precludes such an allocation under the california family code family support is defined as an agreement between the parents or an order or judgment that combines child_support and spousal support without designating the amount to be paid for child_support and the amount to be paid for spousal support cal fam code sec west the divorce decree is also silent with respect to whether the family support payments are includable in the income of petitioner’s former spouse or allowable as a deduction to petitioner as relevant here on his timely filed federal_income_tax return petitioner claimed an alimony deduction for the family support payments respondent disallowed that deduction in the notice_of_deficiency an explanation for the disallowance is not provided in the copy of the notice_of_deficiency placed in the record petitioner’s former spouse did not include the family support payments in her income discussion it is well settled that deductions are a matter of legislative grace and that the taxpayer must establish entitlement to any deduction claimed rule a 503_us_79 292_us_435 in the case of an individual sec_215 allows as a deduction an amount equal to the alimony payments paid during such individual’s taxable_year the definition of alimony for purposes of sec_215 is found in sec_71 sec_215 in general and as relevant here sec_71 defines the term alimony as any cash payment if the payment is received by a spouse1 under a divorce decree the divorce decree does not state that the payment is neither includable in gross_income nor allowable as a deduction the payor and payee spouses are not members of the same household when the payment is made and the payment obligation terminates at the death of the payee spouse and there is no liability to make either a cash or a property payment as a substitute for the payment after the death of the payee spouse the parties agree with respect to the principles just stated but they disagree as to whether the family support payments fit within the definition of alimony petitioner takes the position that all of the above-mentioned sec_71 requirements have been satisfied and therefore the family support payments constitute alimony within the meaning of sec_71 and sec_215 respondent disagrees and argues that the payments do not fit within the definition of alimony because the payments are not designated in the divorce decree as includable in income to the payee and deductible by the payor the designation argument petitioner has failed to establish that the family support payments would terminate upon the death of his former spouse the termination argument and for purposes of sec_71 the term spouse includes a former spouse sec_71 petitioner’s former spouse did not include the family support payments in her income the inclusion argument respondent’s designation argument is easily dismissed a careful reading of the statute clearly demonstrates that the definition of alimony does not include a requirement that the divorce_or_separation_instrument designate the payment as includable in the gross_income of the payee spouse and allowable as a deduction to the payor spouse respondent’s termination argument proceeds upon the premise that petitioner’s obligation to make the family support payments would continue after the death of his former spouse in support of this argument respondent in his brief cites numerous previously decided cases regarding whether the taxpayer’s obligation to make family support payments under state law if a payment is to be treated as alimony for purposes of sec_215 then in addition to the other requirements noted above the divorce or separate_maintenance instrument must not designate that the payment is not includable in the income of the recipient spouse and not allowable as a deduction to the payor spouse sec_71 respondent’s designation argument in effect converts the requirement that certain conditions not be included in a divorce_or_separation_instrument into a requirement that certain conditions be included we are aware of no principle of statutory construction or logic at least from an aristotelian standpoint that would allow such a conversion california and others terminated upon the death of the payee spouse we see little point in a detailed discussion of those cases as their holdings present no clear direction as to how this case should be resolved as in the prior cases neither party has called the court’s attention to california law whether statutory or otherwise that determinatively resolves the question for example respondent cites murphy v commissioner tcmemo_1996_258 in which the court held that it would presume that the obligation to make the marital payments could have survived the remarriage or death of the payee spouse and that sec_71 was not satisfied because there was insufficient evidence for the court to conclude that these payments would not have survived the death of the payee spouse before the children in her custody reached the age of majority respondent cites miller v commissioner tcmemo_1999_273 affd sub nom 293_f3d_1208 10th cir in which the court found that the parties intended the payments to terminate not upon the death of the payee spouse but rather upon the happening of one or more specified events pertaining to their children and consequently held that the payor spouse’s payments failed to meet the sec_71 requirement respondent cites cases applying colorado law miller v commissioner supra new jersey law gonzales v commissioner tcmemo_1999_332 and pennsylvania law gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir for the proposition that payments of unallocated family support do not satisfy the sec_71 requirement and thus do not qualify as deductible_alimony california law of course would control here see 309_us_78 both parties have called the court’s attention to berry v commissioner tcmemo_2005_91 in which the court applied california law the facts of berry closely resemble the facts in this case in berry as in our case the divorce decree obligated the taxpayer to pay california family support to his former spouse and the taxpayer claimed an alimony deduction for those payments for the most part the commissioner’s denial of the taxpayer’s alimony deduction in berry was based upon the same reasons advanced by respondent in denying the deduction here in dispute one of which was the taxpayer’s failure to establish that california family support payments terminate upon the death of the payee as required by sec_71 after comprehensive and careful analysis in berry we held that nothing under california law in and of itself operated to deny the payor spouse a deduction for amounts paid as family support petitioner of course relies upon berry to support his claim to the alimony deduction here in dispute respondent attempts to distinguish berry on both factual and legal grounds however the distinctions are not persuasive according to the stipulation of facts petitioner and his former spouse negotiated the terms that were ultimately included in the divorce decree presumably the negotiated terms included the amount of and other conditions relating to the family support payments included in the divorce decree the details of those negotiations however have not been made part of the record as in berry we are left to resolve the issue concerning the payor spouse’s postdeath liability for purposes of sec_71 by relying solely upon the terms expressly included in the divorce decree applying california law to those terms we reach the same conclusion that we did in berry that respondent’s termination argument must be rejected lastly we address respondent’s inclusion argument according to respondent petitioner is not entitled to an alimony deduction for the family support payments because his former spouse did not include those payments in her income if a payment meets the definition of alimony set forth in sec_71 then it is includable in the payee spouse’s income sec_61 sec_71 if the payment is includable as alimony in the payee spouse’s income then it is allowed as an alimony deduction to the payor spouse sec_215 whether the payee actually includes the amount in income although possibly relevant is hardly determinative as to whether the payor spouse may deduct the payment the fact that petitioner’s former spouse did not include the family support payments neither establishes that the payments are not includable in her income nor defeat sec_5 we could repeat the reasoning of berry here but we doubt that we could improve upon it petitioner’s claim to an alimony deduction for them cf berry v commissioner supra finding that the fact that the payee spouse did include the family support payments in gross_income was not relevant for purposes of determining whether they constituted deductible_alimony the family support payments satisfy the conditions set forth in sec_71 it follows that petitioner is entitled to a deduction for those payments reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
